t c memo united_states tax_court timothy j coburn petitioner v commissioner of internal revenue respondent docket no filed date richard a seigal and mark s gregory for petitioner michael j proto for respondent memorandum opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the issue to be decided is whether petitioner must recognize discharge_of_indebtedness income in with respect to a loan on which petitioner defaulted unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in glastonbury connecticut during petitioner received stock of phymatrix corporation phymatrix and carematrix corporation carematrix which had an aggregate value of dollar_figure at the time of receipt petitioner incurred a federal_income_tax liability of dollar_figure related to the receipt of the stock petitioner borrowed from carematrix an amount equal to the federal_income_tax liability the loan pledging big_number shares of phymatrix common_stock the collateral as security for the loan the loan and the pledge of the collateral are hereinafter collectively referred to as the loan transaction 1the record does not reveal the separate amount or value of the carematrix stock or the value of the phymatrix stock at the time of receipt by petitioner 2petitioner appears to have taken an aggregate basis in the stock of both carematrix and phymatrix equal to the aggregate dollar_figure value of these stocks at the time of receipt on date to complete the loan transaction petitioner executed the following three documents a promissory note the promissory note a stock pledge agreement the stock pledge agreement and a stock transfer power the stock transfer power the promissory note stock pledge agreement and stock transfer power are sometimes hereinafter referred to as the loan documents the promissory note provided that the principal and interest were due and payable on the earlier of either date or the date of the registration of any shares of phymatrix stock received by petitioner pursuant to an agreement dated date the promissory note further provided that petitioner would secure the liability underlying the promissory note with the collateral the stock pledge agreement also provided that petitioner was required to pledge the collateral as security for the liability underlying the promissory note and set forth the rights and duties of petitioner and carematrix with respect to the collateral the stock transfer power provided that petitioner sold assigned and transferred the collateral for value received at all relevant times abraham d gosman mr gosman served as chief_executive_officer and chairman of the board_of carematrix and was responsible for the terms of the loan documents as of date the collateral had an aggregate market_value of approximately dollar_figure which represented percent of the outstanding principal due on the promissory note at the request of carematrix petitioner delivered the loan documents to carematrix’s counsel on or about date carematrix took possession of the loan documents and the stock certificate for the collateral from its counsel the promissory note became due and payable on date at which time the outstanding principal and interest due was dollar_figure carematrix subsequently demanded payment but petitioner refused to pay alleging that the promissory note was nonrecourse and that carematrix held the collateral carematrix made no further collection efforts 3the parties stipulated the following with respect to the value of the collateral as of date pursuant to the note the shares pledged had an aggregate market_value of of the principal borrowed - approximately dollar_figure as noted above petitioner appears to have taken a basis in the carematrix and phymatrix stock equal to the value of the phymatrix and carematrix stock at the time the stock was received by petitioner during however the record provides no evidence that the value of the phymatrix stock was the same on date the date of the loan transaction as it was on the date that the stock was transferred to petitioner during because the value of the collateral may have fluctuated from the date that petitioner received the phymatrix stock until the date that petitioner pledged the phymatrix stock as collateral the aforementioned stipulation as to the value of collateral on date is insufficient to establish petitioner’s basis in the collateral on that date consequently we are unable to determine from the record petitioner’s basis in the collateral on date phymatrix filed a bankruptcy plan_of_reorganization which became effective on date the plan provided for the conversion of phymatrix stock to shares of the newly reorganized entity however the plan required that any phymatrix shares be tendered for conversion by date the collateral was not timely tendered for conversion respondent determined that petitioner’s default on the promissory note resulted in cancellation_of_indebtedness_income in the amount of dollar_figure and that petitioner should be subject_to an accuracy-related_penalty of dollar_figure discussion sec_61 provides that gross_income includes income_from_discharge_of_indebtedness which generally equals the amount due on the obligation less the amount of any consideration paid for the discharge 23_f3d_1032 6th cir affg tcmemo_1992_673 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the property’s adjusted_basis and that loss from the sale_or_other_disposition of property is the excess of the 4we note that sec_4 of the stock pledge agreement appears to require petitioner to tender the collateral for conversion pledge shares of the newly reorganized entity as security on the loan and deliver such pledged shares to carematrix property’s adjusted_basis over the amount_realized relying on 88_tc_435 respondent contends that petitioner’s default on the loan results in discharge_of_indebtedness income to petitioner pursuant to sec_61 petitioner contends that the loan default is treated as a sale_or_other_disposition of the collateral pursuant to sec_61 and sec_1001 rather than a discharge_of_indebtedness the facts and circumstances of the instant case demonstrate that petitioner abandoned the collateral in carematrix took possession of the loan documents and the stock certificate during the loan transaction carematrix demanded payment from petitioner in but petitioner refused to pay on grounds that 5respondent also cites carlins v commissioner tcmemo_1988_79 which relied on our holding in 88_tc_435 6we apply a facts and circumstances analysis to determine if or when an abandonment occurred cozzi v commissioner supra pincite the proper test is whether under the facts and circumstances it is clear for all practical purposes that the taxpayer will not retain the property an overt act of abandonment by the taxpayer is not necessary 188_f3d_866 7th cir affg tcmemo_1997_469 in 163_f3d_313 5th cir affg tcmemo_1997_298 the court_of_appeals for the fifth circuit stated that sec_61 applies if the debtor is relieved of the obligation to repay the debt and the debtor is relieved of title to the collateral however the court did not hold that sec_61 cannot apply in absence of a formal transfer of title consequently the formal passage of legal_title does not necessarily establish the time of abandonment l c springs associates v commissioner supra pincite the loan was nonrecourse and that carematrix held the collateral carematrix took no further action to collect the outstanding principal and interest on the loan from petitioner in an affidavit stipulated by the parties mr gosman stated that petitioner and carematrix intended that in the event of a default repayment would be made only from the collateral and no other source consequently we conclude that petitioner abandoned the collateral upon his default accordingly we consider the federal_income_tax consequences of petitioner’s default on the loan and abandonment of the collateral the parties in the instant case dispute whether the loan is recourse or nonrecourse the regulations under sec_1001 distinguish between a debtor’s disposition of collateral in satisfaction of an underlying nonrecourse_liability and a debtor’s disposition of collateral in satisfaction of an underlying recourse_liability specifically sec_1 a income_tax regs provides that the amount_realized on the 7respondent concedes that the loan constitutes bona_fide indebtedness 8such a distinction may affect the character of any gain_or_loss on the transaction and the availability of certain exclusions from gross_income see sec_1221 sec_108 sec_1_1001-2 income_tax regs discharge of liabilities -- a inclusion in amount_realized in general -- except as provided in paragraph a and of this section the amount_realized from a sale or other continued sale_or_other_disposition of property generally includes the amount of liabilities from which the debtor is discharged but that the amount_realized on the disposition of property securing a recourse_liability does not include discharge_of_indebtedness income consequently a debtor’s transfer or abandonment of property to a creditor in satisfaction of a nonrecourse_liability is treated as a sale_or_other_disposition of the property and any resulting income constitutes gain on the disposition of property rather than discharge_of_indebtedness incomedollar_figure 188_f3d_866 7th cir affg tcmemo_1997_469 in contrast a debtor’s transfer of property to a creditor in satisfaction of a recourse_liability results in gain from the sale_or_other_disposition of property to the extent that the fair_market_value of the property continued disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition discharge_of_indebtedness --the amount_realized on a sale_or_other_disposition of property that secures a recourse_liability does not include amounts that are or would be if realized and recognized income from the discharge_of_indebtedness under sec_61 10if the amount of the nonrecourse_liability exceeds the value of the property at the time of the transfer the debtor realizes gain to the extent that the liability exceeds the debtor’s basis in the property at the time of transfer 461_us_300 exceeds its basis and to the extent that the liability exceeds the property’s fair_market_value discharge_of_indebtedness income is realized 111_tc_243 sec_1_1001-2 income_tax regs in the instant case petitioner contends that the loan is nonrecourse as to the recourse nature of the loan respondent is not of one mind respondent’s trial memorandum refers to the liability on the loan as nonrecourse respondent’s opening brief contends that the federal_income_tax result in the instant case does not depend on whether the loan is recourse or nonrecourse respondent’s reply brief however contends that the loan is recourse for the reasons discussed below we conclude that petitioner’s abandonment of the collateral did not result in discharge_of_indebtedness income to petitioner during petitioner’s taxable_year regardless of whether the liability underlying the promissory note is recourse or nonrecoursedollar_figure as stated above a debtor’s abandonment of collateral in satisfaction of a nonrecourse_liability is treated for federal_income_tax purposes as a sale of the collateral pursuant to sec_1001 l c springs associates v commissioner supra pincite consequently in the instant case assuming that the 11consequently we need not decide whether the loan is recourse or nonrecourse loan is nonrecourse we conclude that any income realized by petitioner on the abandonment of the collateral in satisfaction of the loan is properly treated for federal_income_tax purposes as a gain on the sale_or_other_disposition of the collateral rather than discharge_of_indebtedness income id see sec_1_1001-2 income_tax regs accordingly we would hold that petitioner realized no discharge_of_indebtedness income in were we to assume that the underlying liability is nonrecourse as noted above respondent’s trial memorandum and opening brief contend that the default resulted in discharge_of_indebtedness income to petitioner in respondent’s reply brief surprisingly contends for the first time that petitioner is alternatively liable for gain in the amount of dollar_figure representing an amount_realized of dollar_figure and a basis of zero however respondent does not offer any evidence to support respondent’s contention of a zero basis and the record contains no such evidence under such circumstances respondent is prohibited from raising such an issue for the first time on brief see 116_tc_450 petitioner would be prejudiced were we to consider such an issue indeed we note that respondent objected to petitioner’s motion for leave to supplement the evidentiary record with evidence of the value and basis of the collateral filed after respondent’s new argument in respondent’s reply brief which motion we denied petitioner obviously was surprised by respondent’s raising of a new issue on brief that required additional evidence to decide moreover we find respondent’s reliance on 88_tc_435 to be misplaced in cozzi the commissioner contended that the taxpayers realized discharge_of_indebtedness income upon their abandonment of worthless collateral securing a nonrecourse_liability the taxpayers in cozzi contended that they did not realize discharge_of_indebtedness income because they did not abandon the collateral during the year in issuedollar_figure id pincite we held that the facts and circumstances evidenced an abandonment of worthless collateral by the taxpayers during the year in issue and that such an abandonment of worthless collateral securing a nonrecourse_liability established a discharge of the underlying liability id pincite cozzi did not involve a dispute of whether a debtor’s abandonment of collateral should be treated for federal_income_tax purposes as generating income from a sale or from a discharge of the underlying nonrecourse_liability we now turn to an analysis of the federal_income_tax treatment of the loan default and abandonment of the collateral based upon the assumption that the loan was recourse in contrast to a nonrecourse_liability a debtor’s abandonment of 12the taxpayers in cozzi appear to have conceded that discharge_of_indebtedness income would result from an abandonment of the collateral collateral securing a recourse_liability upon the debtor’s default on the liability alone does not extinguish the underlying liability 94_tc_252 unlike collateral securing a nonrecourse_liability the collateral securing a recourse_liability does not represent the only source of repaymentdollar_figure in the instant case the loan documents provide carematrix with the right to enforce petitioner’s repayment of the loan irrespective of whether petitioner abandoned the collateral to carematrixdollar_figure 13black’s law dictionary 7th ed provides the following definitions of a recourse note and a nonrecourse note recourse note a note that may be satisfied upon default by pursuing the debtor’s other assets in addition to the collateral securing the note cf nonrecourse note nonrecourse note a note that may be satisfied upon default only by means of the collateral securing the note not by the debtor’s other assets cf recourse note 14we recognize and petitioner does not dispute that the terms of the loan documents on their face provide for a recourse_liability petitioner instead contends that the loan is nonrecourse based upon two alternative contentions the first contention is that the substance rather than the form of the transaction should govern and that the underlying facts and circumstances support the conclusion that the loan is nonrecourse alternatively petitioner contends that the parties intended for the loan to be nonrecourse that the parties made a mutual mistake in executing a promissory note that did not accurately reflect their intent and that the terms of the loan documents should be reformed to accurately reflect such intent petitioner contends that petitioner transferred the collateral to carematrix in satisfaction of a nonrecourse_liability that the transfer of the collateral is properly treated as the sale continued specifically the promissory note provides that a release of the collateral by petitioner does not satisfy petitioner’s obligation the petitioner’s liability hereunder shall remain unimpaired notwithstanding the release of all or any part of security the promissory note also does not waive the right of carematrix to pursue legal remedies upon nonpayment carematrix shall not by any act delay omission or otherwise be deemed to waive any of its rights or remedies hereunder unless such waiver be in writing and signed by carematrix and then only to the extent expressly set forth therein the stock pledge agreement provides that the pledge is to remain in effect until the loan is paid in full at which time carematrix is to return the collateral to petitioner termination of pledge this pledge shall remain in effect until all terms and conditions of the note have been satisfied in full and the indebtedness has been paid in full whereupon the lender shall forthwith assign transfer and deliver to petitioner without representation warranty or recourse against the appropriate receipts all the pledged shares if any then held by it in pledge hereunder additionally the period of limitations for carematrix to commence an action to enforce petitioner’s repayment does not expire until date see mass gen laws ch continued of the collateral during petitioner’s taxable_year and that such a sale does not result in discharge_of_indebtedness income supp dollar_figure the foregoing demonstrates that petitioner’s abandonment of the collateral assuming the loan was recourse did not discharge petitioner from the loan during petitioner’s taxable_year carematrix would have until at least date to enforce payment on the loan if it is recourse a taxpayer must recognize income from the discharge_of_indebtedness where a liability exists at the time of the alleged discharge and the taxpayer was in fact discharged from such liability babin v commissioner f 3d pincite waterhouse v commissioner tcmemo_1994_467 in the instant case the loan default does not result in discharge_of_indebtedness income assuming the loan was recourse because petitioner was never discharged from liability on the loan accordingly we hold that petitioner realized no discharge_of_indebtedness income with respect to the loan for petitioner’s taxable_year 15in the instant case the promissory note provides this note shall be governed by and construed in accordance with the laws of the commonwealth of massachusetts to the maximum extent the parties may so lawfully agree similarly the stock pledge agreement provides this agreement shall in all respects be construed and interpreted in accordance with and governed by the laws of the commonwealth of massachusetts consequently the laws of massachusetts govern the interests and rights of the parties with respect to these documents see 80_tc_512 mass gen laws ch sec provides that an action to enforce payment of a note must be commenced within years after the due_date stated in the note as noted above the promissory note provided for a due_date of date on the basis of the foregoing we hold that petitioner did not realize discharge_of_indebtedness income with respect to the loan default and abandonment of the collateral and that petitioner is not liable for a sec_6662 accuracy-related_penalty we have considered all contentions that the parties have raised to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered for petitioner
